Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please insert a period at the end of claim 5.
Please insert a period at the end of claim 6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants claimed invention is directed to an organic electroluminescent device which is comprised of a first electrode, a light-emitting layer, an electron buffer layer, an electron transport layer, and a second electrode, in that order.  The electron buffer layer must comprise a compound satisfying formula 1 of claim 1 and the electron transport layer must comprise a compound satisfying formula 2 of claim 1.  While compounds which satisfy formulae 1 and 2 (as well as at least some of Applicants preferred compounds of claims 5 and 6) are known in the prior art, the teaching or suggestion to employ such compounds in the manner claimed by Applicants is not present in any prior art teachings.  Only through improper hindsight reconstruction could such combinations be realized.  Some relevant prior art references are described below.
The prior art references Ahn et al. (WO 2015/156587, same assignee, US equivalent 2017/0117488), Kim et al. (WO 2016/148390, same assignee, US equivalent 2018/0033975), and Kang et al. (WO 2016/129819, same assignee, US equivalent 2018/0022991) each teach compounds which satisfy formula 2 of claim 1, such as compounds H2-501, 507, 511, 517, and 518 of Ahn et al., compounds C-55 and C-71 of Kim et al., and compound C-4 of Kang et al.  However, the compounds taught by these three references which satisfy formula 2 are explicitly taught as being used as a co-host material in an emission layer and not as a material to be used in an electron transport layer as required by claim 1.  Additionally, Ahn et al. and Kim et al. only 
Huh et al. (2016/0218288, cited on Applicants information disclosure statement filed on 5/13/21) teaches at first glance what appears to be compounds which satisfy the limitations of general formula 2 of claim 1.  However, variable L1 in the compounds taught by Huh et al. does not include naphthalene in any of the preferred compounds and does not mention naphthalene linkers in general.  Variable L1 in formula 2 of claim 1 is required to be a divalent naphthalene linker.
Yang et al. (US 2017/0222159), Cho et al. (US 2017/0117485), and Kim et al. (US 2017/0005276), cited on Applicants information disclosure statement filed on 2/25/19, individually teach compounds which are employed in an electron buffer layer of an organic electroluminescent device.  The compounds taught by these three references include those which satisfy the limitations of formula 1 of claim 1.  However, none of these references teach or suggest employing a compound satisfying the structural limitations of general formula 2 of claim 1 which is employed in an electron transport layer of an organic electroluminescent device as required by claim 1.  Further, the exemplified electron transport material exemplified by Yang et al., Cho et al. and Kim et al. (which corresponds to compound ETL-3 of Applicants specification) is employed in a comparative example of Applicants specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.